                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Roderick Jerome English,                  )              C/A No. 1:19-209-JFA-SVH
                                          )
                         Petitioner,      )
                                          )
v.                                        )                      ORDER
                                          )
South Carolina Department of Corrections, )
                                          )
                         Respondent.      )
______________________________________ )

       The pro se plaintiff, Roderick Jerome English, is an inmate with the South Carolina

Department of Corrections. He has filed a motion captioned “Writs of Mandamus.” In the

one-page motion, the petitioner directs the Clerk of Court to terminate the South Carolina

Department of Corrections as a respondent. He then asks the court to make the change of

venue to the correct resident, presumably because the petitioner has been transferred to a

Level 1 custody. The motion is essentially uncomprehensible.

       This federal habeas action was dismissed by order of this court without prejudice and

without issuance and service of process on March 7, 2019 due to the petitioner’s vague and

conclusory allegations in his original petition. The petitioner also failed to file a response

or objections to the Magistrate Judge’s Report and Recommendation.

       There being no pending matters in this closed habeas action, the petitioner’s motion

(ECF No. 23) is denied.

       IT IS SO ORDERED.


October 18, 2019                                  Joseph F. Anderson, Jr.
Columbia, South Carolina                          United States District Judge
